F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          SEP 16 2004
                                  TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                             Clerk

 LaVETTE J. PARKER,

               Plaintiff-Appellant,                     No. 04-3207
          v.                                         District of Kansas
 L. E. BRUCE, Warden, in his official          (D.C. No. 04-CV-3079-GTV)
 and individual capacity; DON
 BALLARD, Sergeant, in his official
 and individual capacity; (FNU)
 LANGFORD, Lieutenant, in his
 official and individual capacity; DON
 MOORE, Unit Team Counselor, in his
 official and individual capacity;
 JOHN/JANE DOES, Segregation
 Review Board Members serving from
 on or about 09/01/01 to 11/01/01, in
 their official and individual capacities,

               Defendants - Appellees.


                             ORDER AND JUDGMENT         *




Before EBEL , MURPHY , and McCONNELL , Circuit Judges.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is

therefore submitted without oral argument.

       Plaintiff LaVette J. Parker, an inmate proceeding   pro se , appeals the district

court’s dismissal of his 42 U.S.C. § 1983 claim as time-barred. Mr. Parker

alleges various Kansas Department of Corrections officials violated his Eighth

Amendment rights by depriving him “of a basic human need[,] the right to

exercise and the right to fresh air.” Appellant’s Br. at 3. Exercising jurisdiction

pursuant to 28 U.S.C. § 1291, we AFFIRM.

I. Background

       A. Facts

       On December 20, 2001, while imprisoned at Hutchinson Correctional

Facility (“HCF”), Mr. Parker filed a grievance against multiple HCF staff

members, including “Seg[regation] Review Board Members (09-01 to 11-01),”

claiming they violated his Eighth Amendment rights by denying him yard

privileges. The officer reviewing Mr. Parker’s grievance determined his

privileges were restricted only after he was “heard threatening an inmate

indirectly while at the yard” and “reportedly telling other inmates to get another

inmate, threatening inmates and attempting to intimidate inmates with threats of


                                           -2-
violence if they did not comply with [his] directives.” R. Doc. No. 1 at 20. The

prison warden agreed with these findings. Mr. Parker appealed to the office of

the Kansas Secretary of Corrections. The secretary determined Parker’s loss of

yard privileges was “appropriate” and noted Parker “offer[ed] no evidence or

argument that suggests the response rendered by staff at [HCF] is wrong.”        Id. at

9.

       In addition, on December 17, 2001, Mr. Parker filed a separate grievance

against Sergeant Don Ballard for allegedly “lying and altering and

misrepresenting a I&I investigation, and using intimidating tactics.”       Id. at 14.

Specifically, Mr. Parker accused Sergeant Ballard of tampering with Parker’s mail

to his fiancee—a problem that “started way back in the month of May [2001]” but

“was definitely at its peak during the months of July and August [2001].”        Id. at

16. Mr. Parker also claimed that, during a confrontation that occurred sometime

between August and December of 2001, Sergeant Ballard said he had “a license”

to disregard Parker’s rights because Parker was in prison and he could “stick

[Parker] . . . in the hole right now.”   Id. at 17-18.

       The reviewing officer determined Mr. Parker’s allegations were

“unfounded.” Id. at 11. She noted the “information on [Mr. Parker’s]

Segregation Report was compiled from several different reports” and Sergeant

Ballard “only had a small part in the information that was considered in” denying


                                             -3-
Parker yard privileges.     Id. The report concluded Mr. Parker’s “segregation

report [was] not invalid, fictitious, or unfounded, but based on [Parker’s] . . .

history, narratives, and other official documents, a very good reflection of [his]

inappropriate behavior.”     Id. As with Parker’s December 20 grievance, the prison

warden and secretary of corrections agreed with the report’s findings and found

no further action was warranted.      Id. at 10, 13. The secretary again noted Mr.

Parker “offer[ed] no evidence or argument that suggests the response rendered by

staff at [HCF] is wrong.”     Id. at 10.

       B. Procedural Posture

       Parker filed this § 1983 complaint in the United States District Court for

the District of Kansas on March 5, 2004. [R. Doc. No. 1.] The district court

allowed Parker to proceed     in forma pauperis pursuant to 28 U.S.C. § 1915. [R.

Doc. No. 5 at 1.] Before issuing summonses to the Defendants, however, the

district court dismissed Parker’s complaint         sua sponte , finding it was filed outside

of the applicable statute of limitations period.       Id. at 2. This appeal followed.

II. Analysis

       A. Statute of Limitations

       On appeal, Mr. Parker renews his Eighth Amendment claim and, for the

first time, argues we should toll the statute of limitations so his complaint will be

timely. Generally, we will not consider an issue raised for the first time on


                                              -4-
appeal. Ross v. United States Marshall       , 168 F.3d 1190, 1195 n.5 (10th   Cir.

1999), quoting Lyons v. Jefferson Bank & Trust         , 994 F.2d 716, 721 (10th   Cir.

1993). We have discretion, however, based on the facts of the individual case, to

consider issues not presented to the trial court     . Id. We are more likely to address

such issues if their proper resolution is certain.     Id. , quoting Singleton v. Wulff ,

428 U.S. 106, 121 (1976). Here, the district court’s        sua sponte actions prevented

Parker from arguing, prior to the dismissal, that the statute should be tolled.

Because the proper resolution of Parker’s tolling claim is certain,       we exercise our

discretion to address it.

       We review a district court’s order dismissing an action on statute of

limitations grounds    de novo . Plaza Speedway, Inc. v. United States      , 311 F.3d
1262, 1266 (10th Cir. 2002); Sterlin v. Biomune Sys. , 154 F.3d 1191, 1194-95

(10th Cir. 1998). “For section 1983 actions, state law determines the appropriate

statute of limitations and accompanying tolling provisions.”          Fratus v. Deland , 49
F.3d 673, 675 (10th     Cir. 1995). We have held that “the appropriate statute of

limitations for § 1983 actions arising in Kansas is two years, under Kan. Stat.

Ann. § 60-513(a)(4).”      Johnson v. Johnson County Comm’n Bd.         , 925 F.2d 1299,

1300-01 (10th Cir. 1991), citing Hamilton v. City of Overland Park          , 730 F.2d 613

(10th Cir. 1984) (en banc),     cert. denied , 471 U.S. 1052 (1985). Additionally, the

Kansas Legislature has provided that section 60-513(a)(4)’s two-year limitation


                                              -5-
period may be tolled for inmates “imprisoned for a term less than [their] natural

life” if they do not have “access to the court for purposes of bringing an action.”

Kan. Stat. Ann. § 60-515(a). These inmates may file an action “within one year

after” their release from prison.    Id. But the Kansas Legislature has expressly

instructed that any inmate who      has access to the court is not entitled to any tolling

of the limitation period.   Id. Kansas’s “legislative choices in this regard [are] . . .

‘binding rules of law,’”    Hardin v. Straub , 490 U.S. 536, 539 (1989),    quoting Bd.

of Regents, Univ. of N.Y. v. Tomanio     , 446 U.S. 478, 484 (1980), which we must

apply.

         Though statutes of limitation and tolling issues in section 1983 cases are

matters of state law, the accrual of a section 1983 claim is a matter of federal law.

Fratus , 49 F.3d at 675, citing Baker v. Bd. of Regents , 991 F.2d 628, 632 (10th

Cir. 1993). “A civil rights action accrues when facts that would support a cause

of action are or should be apparent.”     Id. (internal quotation marks and citations

omitted).

         In light of these rules, we conclude the district court correctly held that Mr.

Parker filed his § 1983 claim outside the limitations period. By his handwritten

admission, Mr. Parker was aware of the facts on which he bases his Eighth

Amendment claim as early as May of 2001. His alleged mail problem peaked in

either July or August of 2001, and his alleged confrontation with Sergeant Ballard


                                             -6-
occurred between August and December of 2001. Parker does not specify the

exact date his yard privileges were terminated, but this apparently occurred before

his alleged run-in with Sergeant Ballard. Moreover, Mr. Parker’s December 20,

2001, grievance named only those HCF Segregation Review Board members

serving between September and November of 2001. Mr. Parker’s § 1983 claim

thus accrued no later than November of 2001. Accordingly, his March 5, 2004,

complaint fell well outside Kansas’s two-year limitations period and was untimely

unless Mr. Parker is entitled to tolling.

      The plain language of Kansas’s tolling statute, however, demonstrates it is

inapplicable to Mr. Parker’s claim. Kan. Stat. Ann. § 60-515(a) prohibits tolling

for any inmate who “has access to the court for purposes of bringing” a civil

rights action. Mr. Parker does not allege, nor does he provide evidence to show,

that he was ever denied access to the courts. To the contrary, Parker states it was

Defendants’ “complete disregard for plaintiff’s condition that resulted in

[Parker’s] fear to timely file” his complaint. Appellant’s Br. at 3. But after the

district court dismissed his claim, Parker filed a Motion for Enlargement of Time

[R. Doc. No. 7], in which he requested a 30-day extension to file a Notice of

Appeal. In support of his motion, Parker stated he “has a current case load of a

60-1501, 1507 and two ongoing civil actions in the state court of Shawnee

County, KS and currently in pursuit of an addendum federal case, all as a pro se


                                            -7-
litigant.” R. Doc. No. 7 at 1. These admissions cast doubt on the sincerity of

Parker’s fear and demonstrate any claim that Parker has been denied access to the

courts would be groundless. Thus, we conclude Parker is not entitled to tolling

and the district court properly dismissed his § 1983 complaint as time-barred.

Because we affirm the district court’s dismissal on statute of limitations grounds,

we need not address the merits of Parker’s Eighth Amendment claim.         See Smith

v. City of Enid ex. rel. Enid City Comm’n   , 149 F.3d 1151, 1156 (10th    Cir. 1998).

      In addition, we conclude that this appeal is frivolous under 28 U.S.C. §

1915(e)(2)(B)(i) for purposes of counting “prior occasions” under § 1915(g). Mr.

Parker failed to raise a single specific allegation of error by the district court and

does not point to any evidence that would allow us to reverse. Moreover, Parker

would have discovered he was not entitled to tolling had he simply read the

statute of limitations. Thus, though we must liberally construe Parker’s      pro

se pleadings, see Perkins v. Kan. Dep’t of Corrections     , 165 F.3d 803, 806 (10th

Cir. 1999), we hold that Parker’s appeal is frivolous.

      B. Parker’s Post-Brief Motions

      After filing his appellate brief, Mr. Parker submitted additional motions to

this Court seeking various forms of relief. We briefly address each issue.

      First, Mr. Parker seeks an “enlargement of time to correct any and all

mistakes made by failing to docket appeal.” Since we resolve this case on


                                            -8-
grounds independent of any appellate docketing mistakes, we DENY this motion

as moot.

      Mr. Parker next asks us to appoint counsel. We have previously held “the

right to counsel in a civil case is not a matter of constitutional right under the

Sixth Amendment.”      MacCuish v. United States , 844 F.2d 733, 735 (10th    Cir.

1998) (internal quotation marks and citation omitted). We have applied this

holding to prisoners’ § 1983 cases.    See Bishop v. Romer , 1999 WL 46688, at *3

(10th Cir. Feb. 3, 1999) (unpublished opinion),    cert. denied , 527 U.S. 1008 and

528 U.S. 844 (1999);    see also Wendell v. Asher, 162 F.3d 887, 892 (5th Cir.

1998) (“Absent exceptional circumstances, there is no automatic right to

appointment of counsel in a civil rights case.”); Abdur-Rahman v. Mich. Dep't of

Corr., 65 F.3d 489, 492 (6th Cir. 1995) (holding failure to appoint counsel in a

section 1983 case was not error because an inmate “has no constitutional right to

appointed counsel in a civil case”); Poole v. Lambert, 819 F.2d 1025, 1028 (11th

Cir. 1987) (“A civil litigant, including a prisoner pursuing a section 1983 action,

has no absolute constitutional right to the appointment of counsel.”). Since Mr.

Parker is not constitutionally entitled to an attorney’s assistance, and since no

attorney, regardless of talent, could turn back time and file Parker’s complaint

within the limitations period, we DENY his motion.




                                           -9-
        Finally, Parker asks us to rescind the district court’s order garnishing his

account to pay his appellate filing fees and costs, claiming his mother paid the

remaining $250.00 balance in full without his knowledge. The Tenth Circuit

clerk’s office does not show a $250.00 payment toward Mr. Parker’s outstanding

balance. Accordingly, this motion is DENIED.

        The judgment of the United States District Court for the District of Kansas

is AFFIRMED .

        Mr. Parker’s motion to proceed   in forma pauperis was granted by the

District Court. He is reminded that he is obligated to continue making partial

payments toward the balance of his assessed fees and costs, until they are paid in

full.

                                                  Entered for the Court



                                                  Michael W. McConnell
                                                  Circuit Judge




                                           -10-